IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DEWEY KESSLER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5445

STAGE CALL, INC. AND
TRAVELERS INSURANCE
COMPANY,

      Appellees.


_____________________________/

Opinion filed July 21, 2014.

An appeal from an order of the Judge of Compensation Claims.
Thomas W. Sculco, Judge.

Date of Accident: February 25, 2012.

Bill McCabe, Longwood, and Gary J. Boynton, Winter Park, for Appellant.

Justin R. Crum, Orlando, and Thomas H. McDonald of Law Office of Jack D. Evans,
Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF and ROWE, JJ., PARKER, GREGORY S., ASSOCIATE JUDGE,
CONCUR.